      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


   WAYLAND COLLINS, et al.                                           CIVIL ACTION


   VERSUS                                                            NO. 18-7465


   JOHN C. BENTON, et al.                                            SECTION: “G”(5)



                                  ORDER AND REASONS

      Before the Court is Plaintiffs Wayland Collins, Candy Kelly, and Alvin Polk’s (collectively,

“Plaintiffs”) “Motion in Limine and Daubert Motion [to] Exclude Nancy Frasier Michalski’s

Testimony or Limit her Testimony at Trial.” 1 In the instant motion, Plaintiffs seek to exclude

Nancy Michalski (“Michalski”), a medical bill auditor, from providing expert testimony

regarding the reasonable value of Plaintiffs’ medical services. 2 Defendants John C. Benton d/b/a

Q & M Motor Transports, Mark Ingle, and Northland Insurance Company (collectively,

“Defendants”) oppose the motion. 3 Considering the motion, the memoranda in support and in

opposition, the record, and the applicable law, the Court denies the motion.

                                         I. Background

      On August 7, 2018, Plaintiffs filed a complaint against Defendants in this Court, seeking

recovery for injuries and property damages that Plaintiffs allegedly sustained in an automobile




       1
           Rec. Doc. 81.

       2
           See id.

       3
           Rec. Doc. 105.


                                                1
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 2 of 17




accident. 4 According to the Complaint, on August 9, 2017, Plaintiff Wayland Collins was

operating a vehicle on Interstate 10 and, while exiting onto Interstate 510, he collided with an 18-

wheeler driven by Defendant Mark Ingle. 5 Plaintiffs allege that Defendant Mark Ingle was turning

onto Interstate 510 and negligently misjudged his clearance, resulting in the motor-vehicle

collision at issue. 6 Plaintiffs further allege that Defendant Mark Ingle was cited for an “improper

lane change.” 7 Plaintiffs bring a negligence claim against Defendant Mark Ingle and Defendant

Q & M Transport, who is allegedly Defendant Mark Ingle’s principal under the doctrine of

respondeat superior. 8 Plaintiffs also bring claims against Defendant Northland Insurance

Company, who purportedly insured the 18-wheeler operated by Defendant Mark Ingle. 9

      On November 13, 2018, the Court issued a scheduling order setting this case for trial on

October 21, 2019. 10 On June 11, 2019, approximately 10 months after the filing of the Complaint,

all parties jointly moved to continue the October 21, 2019 trial date and the accompanying

deadlines because Plaintiffs had recently underwent surgery and were in the process of being

treated by several physicians. 11 On June 17, 2019, this Court granted the parties’ motion for a

continuance because Plaintiffs appeared to not have reached maximum medical recovery at that




       4
           Rec. Doc. 1 at 3.

       5
           Id.

       6
           Id.

       7
           Id. at 4.

       8
           Id. at 5.

       9
           Id.

       10
            Rec. Doc. 17.

       11
            Rec. Doc. 23.


                                                 2
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 3 of 17




time. 12 Thereafter, the Court issued a new scheduling order setting this case for trial on January

27, 2020. 13

      On November 19, 2019, Plaintiffs filed the instant motion seeking to exclude Michalski

from providing expert testimony at trial. 14 On November 26, 2019, Defendants filed an opposition

to the instant motion. 15 On December 30, 2019, Plaintiffs moved to extend the time to amend

pleadings in order to add several defendants to this litigation. 16 On January 9, 2020, the Court

granted Plaintiffs’ motion to extend the time to amend pleadings in order to add several

defendants to this litigation. As a result, all deadlines in this matter were continued. 17 The Court

issued a new scheduling order setting this case for trial on April 12, 2021. 18

                                       II. Parties’ Arguments

A.    Plaintiffs’ Arguments in Support of the Motion

      Plaintiffs make three principal arguments in support of the instant motion to exclude

Michalski’s testimony. 19 First, Plaintiffs argue that Michalski’s testimony—concerning whether

Plaintiffs’ medical bills are reasonable—is irrelevant for the trier of fact. 20 Plaintiffs state that “in

the absence of bad faith, it is error for the trier of fact to fail to award the full amount of medical


        12
             Rec. Doc. 25.

        13
             Rec. Doc. 27.

        14
             Rec. Doc. 81.

        15
             Rec. Doc. 101.

        16
             Rec. Doc. 164.

        17
             Rec. Doc. 178.

        18
             Rec. Doc. 197.

        19
             Rec. Doc. 81-1.

        20
             Id. at 3.


                                                    3
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 4 of 17




expenses that are proven by a preponderance of the evidence.” 21 Plaintiffs contend that Michalski

has no basis for giving opinions on the reasonable value of medical bills unless she is opining that

such medical bills were incurred in bad faith. 22 Because Michalski will not provide any testimony

concerning medical expenses incurred in bad faith, Plaintiffs conclude that her testimony is

irrelevant and will only confuse the jury. 23

      Second, Plaintiffs argue that Michalski’s methodology is not reliable. 24 Plaintiffs contend

that Michalski relies on the Physicians Fee Reference data and other aggregates that “compile

discounts and write-offs without conducting thorough geographic surveys to see what is actually

reasonable in this medical market for privately-owned surgery centers . . . .” 25 Moreover,

Plaintiffs argue that Michalski’s report erroneously: (1) uses only reimbursement rates; (2) does

not opine on reasonable costs but instead merely averages the typical reimbursement; and (3)

does not include a geographical survey to see what other physicians charge for their services. 26

In addition to the alleged deficiencies above, Michalski’s report also supposedly fails to offer any

conclusions. 27


       21
         Id. at 4 (quoting Antippas v. Nola Hotel Grp., LLC, 2017-0798 (La. App. 4 Cir. 2/27/19), 265 So. 3d
       1212, 1218).

       22
            Id.
       23
          Id. Plaintiffs also repeat an argument from their omnibus motion in limine. Id. at 5. The repetitive
       argument states that Louisiana’s collateral source rule allows Plaintiffs to present the full value of their
       medical bills at trial because they remain legally responsible for paying the full value to Medport. Id.
       Plaintiffs also argue that Defendants should not be permitted to present Michalski’s testimony because it
       would entail an impermissible attempt to circumvent Louisiana’s collateral source rule. Id. at 8. The Court
       has considered these arguments.
       24
            Id. at 11.

       25
            Id.

       26
         Id. Plaintiff also contends that Michalski “fails to explain any of the principles underlying her
       methodology and fails to provide any facts or date that she relies on in her reports.” Id. at 12.

       27
            Id.


                                                       4
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 5 of 17




      Finally, if the Court permits Michalski to testify at trial, Plaintiffs request that the Court

exclude Michalski from mentioning Medicaid or Medicare write-offs, medical discounts, private

health insurance, and any other type of collateral source. 28 Plaintiffs maintain that this limitation

is appropriate because Defendants cannot legally argue that Plaintiffs’ medical bills are

unreasonable by noting healthcare providers often accept discounted payments. 29

B.    Defendants’ Arguments in Opposition to the Motion

      Defendants make four principal arguments in opposition to the instant motion. 30 First,

Defendants argue that they may contest whether Plaintiffs’ medical bills are reasonable. 31

Defendants contend that Plaintiffs may recover “reasonable and customary” charges under

Louisiana law. 32 For that reason, Defendants contend that they “must be allowed to present

contradictory evidence at trial regarding the reasonable and customary value of the medical

expenses.” 33

      Second, Defendants argue that Michalski has the requisite knowledge, skill, and experience

to opine on whether Plaintiffs’ medical bills are reasonable. 34 Defendants contend that Michalski

has more than 30 years of experience “in the health care profession and, in particular, in the

billing, collection[,] and pricing areas.” 35 Defendants point out that from 1984 to 2001, Michalski


       28
            Id.

       29
            Id.

       30
            Rec. Doc. 101.

       31
            Id. at 4.

       32
            Id.

       33
            Id. at 5.

       34
            Id.

       35
            Id. at 7.


                                                  5
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 6 of 17




directed the medical billing department of an outpatient surgical medical unit. 36 There, Michalski

established medical charges, negotiated third-party payer contracts, and took responsibility over

medical billing and collections for approximately 2,000 surgeries and 5,000 patients per year. 37

Michalski subsequently founded Elevate Services, Inc., a company that allegedly “provides

medical record reviews, medical bill audits, and life care plans to corporate legal departments and

law firms.” 38 Finally, since 2000, Michalski allegedly has qualified and testified as an expert

medical bill auditor in court on 89 occasions and 430 times in depositions.39

      Third, Defendants argue that Michalski’s methodology is reliable. 40 Defendants represent

that Michalski used the “Physicians Fee Reference and Optum databases” and “over 20 other

sources” when forming her opinion. 41 Defendants explain that the Physicians Fee Reference

provides a dollar amount “for the usual and customary fees charged for a procedure in [a] specific

geographic area.” 42 The Physicians Fee Reference is supposedly “relied on industry wide by

healthcare providers (doctors, clinics and hospitals), [and] insurance payors . . . .” 43 Defendants

contend that Michalski used the 75th percentile of the Physicians Fee Reference to establish the




       36
            Id.

       37
            Id.

       38
            Id.

       39
            Id

       40
          Id. at 8. Defendants also contend that Plaintiffs “make a number of inaccurate, unsupported assertions to
       attack [] Michalski’s methodology.” Id.

       41
            Id.

       42
            Id. at 9.

       43
            Id. at 8–9.


                                                       6
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 7 of 17




customary fees for medical bills in this case. 44

      Defendants represent that Michalski’s methodology was “peer-reviewed by Gerard

Anderson, Ph.D.”—a “faculty member at John Hopkins University and a Professor of Health

Policy and Management.” 45 He allegedly attests that Michalski’s methodology reliably analyzes

the reasonable market value of medical services. 46 On these grounds, Defendants conclude that

Michalski’s methodology is reliable. 47

      Finally, Defendants argue that the collateral source rule is inapplicable and does not

preclude expert testimony concerning the reasonable value of medical services. 48 Defendants

contend that “the collateral source rule is used when the amounts actually charged by the medical

providers are reduced ‘because of monies received by the plaintiff from sources independent of

the tortfeasor’s procuration or contribution.’” 49 Yet, according to Defendants, “the collateral

source rule is not used to examine [whether] amounts actually charged by medical providers . . .

are ‘reasonable and customary’ charges.” 50

      Defendants maintain that Michalski will not testify that any medical expenses were




       44
            Id. at 9.
       45
          Id. at 10. Defendants also point out that Judge Vance recently deemed Marilyn Pacheco, a medical billing
       expert employed by Elevate Services, as “qualified to render her opinions, employed a reliable
       methodology, and that her opinions were relevant to impeach the credibility of plaintiffs’ treating physicians
       at trial.” Id. at 10–11.

       46
            Id. at 10.

       47
            Id. at 11.

       48
            Id.

       49
         Id. (internal citation omitted). Defendants also repeat arguments from their opposition to Plaintiffs’
       omnibus motion in limine. Id. at 14. Such arguments need not be summarized again. The Court has
       considered these arguments.

       50
            Id. at 11.


                                                        7
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 8 of 17




adjusted, discounted, or written-off because of a collateral source. 51 She will instead testify about

the usual and customary value of the medical services provided to Plaintiffs. 52 Defendants

conclude that “[a]pplication of the collateral source rule to exclude [] Michalski’s testimony

would swell the collateral source rule far past the boundaries established by Louisiana law.” 53

                                             III. Legal Standard

      The district court has considerable discretion to admit or exclude expert testimony under

Federal Rule of Evidence 702. 54 Rule 702 states that a witness “qualified as an expert by

knowledge, skill, experience, training, or education” may provide expert testimony when

“scientific, technical or other specialized knowledge will assist the trier of fact to understand the

evidence or to determine a fact in issue.” 55 For the testimony to be admissible, Rule 702

establishes the following requirements:

      (1) the testimony must be based upon sufficient facts or data,

      (2) the testimony must be the product of reliable principles and methods, and

      (3) the expert must reliably apply the principles and methods to the facts of the case. 56

      In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court held that Rule 702

requires the district court to act as a “gatekeeper” to ensure that “any and all scientific evidence

admitted is not only relevant, but reliable.” 57 The court’s gatekeeping function involves a two-


       51
            Id. at 12.

       52
            Id.

       53
            Id.

       54
          See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 138–39 (1997); Seatrax, Inc. v. Sonbeck Int’l, Inc., 200 F.3d
       358, 371 (5th Cir. 2000).

       55
            Fed. R. Evid. 702; see also Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

       56
            Fed. R. Evid. 702.

       57
            Daubert, 509 U.S. at 589; see also Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) (clarifying that
                                                        8
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 9 of 17




part inquiry.

      First, the Court must determine whether the expert testimony is reliable—which requires

an assessment of whether the expert testimony’s underlying reasoning or methodology is valid. 58

The court’s inquiry into the reliability of expert testimony is flexible and fact-specific. 59 The aim

is to exclude expert testimony based merely on subjective belief or unsupported speculation. 60

Second, the court must determine whether the expert’s reasoning or methodology “fits” the facts

of the case and whether it will assist the trier of fact in understanding the evidence. 61 The second

inquiry primarily analyzes whether the expert testimony is relevant. 62

      Yet a court’s role as a gatekeeper does not replace the traditional adversary system. 63 A

“review of the caselaw after Daubert shows that the rejection of expert testimony is the exception

rather than the rule.” 64 “Vigorous cross-examination, presentation of contrary evidence, and



       the court’s gatekeeping function applies to all forms of expert testimony).

       58
          See Daubert, 509 U.S. at 589. The party offering the testimony has the burden to establish reliability by
       a preponderance of the evidence. See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998)
       (citing In re Paoli R.R. Yard PCB Litig., 35 F.3d 717 (3d Cir. 1994)).

       59
         Seatrax, 200 F.3d at 372. Furthermore, in Daubert, the Court identified a number of factors that are useful
       in analyzing reliability of an expert’s testimony: (1) whether the theory has been tested; (2) whether the
       theory has been subject to peer review and publication; (3) any evaluation of known rates of error; (4)
       whether standards and controls exist and have been maintained with respect to the technique; and (5) general
       acceptance within the scientific community. See Daubert, 509 U.S. at 592–94. In Kumho Tire Co. v.
       Carmichael, the Supreme Court emphasized that the test of reliability is “flexible” and that Daubert’s list
       of specific factors does not necessarily nor exclusively apply to every expert in every case. Kumho Tire,
       526 U.S. at 142. The overarching goal “is to make certain that an expert, whether basing testimony on
       professional studies or personal experience, employs in the courtroom the same level of intellectual rigor
       that characterizes the practice of an expert in the relevant field.” Id. at 152.
       60
            See Daubert, 509 U.S. at 590.

       61
            See Daubert, 509 U.S. at 591; Fed. R. Evid. 702.

       62
            See Daubert, 509 U.S. at 591; Fed. R. Evid. 702.

       63
            See Daubert, 509 U.S. at 596.

       64
            Fed. R. Evid. 702 advisory committee’s note, “2000 Amendments.”


                                                         9
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 10 of 17




careful instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” 65 “As a general rule, questions relating to the bases and sources

of an expert’s opinion affect the weight to be assigned that opinion rather than its admissibility.” 66

                                                   IV. Analysis

A.    Whether Michalski is a Qualified Expert

      Plaintiffs do not appear to argue that Michalski is unqualified to testify as a medical billing

auditor. 67 Nor could Plaintiffs seriously contend that Michalski is unqualified to do so.

      An expert “need only possess a higher degree of knowledge, skill, experience, training, or

education than an ordinary person in the subject matter of her testimony.” 68 Michalski is a

certified legal nurse consultant with more than 30 years of experience “in the health care

profession and, in particular, in the billing, collection[,] and pricing areas.” 69 She previously

directed the medical billing department of an outpatient surgical medical unit. 70 There, she

established medical charges, negotiated third-party payer contracts, and took responsibility over

the medical billing and collections for approximately 2,000 surgeries and 5,000 patients per




        65
             Daubert, 509 U.S. at 596 (citing Rock v. Arkansas, 483 U.S. 44, 61 (1987)).
        66
             Id. (quoting Viterbo v. Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987)).

        67
             See generally Rec. Doc. 81-1.

        68
           Thomas v. Chambers, No. CV 18-4373, 2019 WL 8888169, at *12 (E.D. La. Apr. 26, 2019) (Vance, J.);
        see also Taylor v. Diamond Offshore Drilling, Inc., No. 06-5318, 2009 WL 961273, at *8 (E.D. La. Apr. 7,
        2009) (Lemmon, J.) (crediting the expert testimony of a medical bill auditor who owned a company that
        assesses the reasonableness of medical bills for insurance companies, attorneys, self-insured companies,
        and insurance adjustors); Cummins v. BIC USA, Inc., No. 08-19, 2011 WL 2633959, at *5-6 (W.D. Ky. July
        5, 2011) (McKinley Jr., J.) (crediting a medical bill auditor as qualified to render an opinion when she had
        been employed as a hospital bill auditor for five years).

        69
             Rec. Doc. 101-6 at 1.

        70
             Id.


                                                         10
        Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 11 of 17




year. 71 With her experience, she has qualified and testified “as an expert medical bill auditor in

state and federal court on 89 occasions and 430 times in depositions for both plaintiffs and

defendants” in the past 20 years. 72

         For these reasons, Michalski possesses a “higher degree of knowledge, skill, experience,

training, or education than an ordinary person in the subject matter of her testimony.” 73 The Court

finds that Michalski is qualified to serve as an expert medical bill auditor.

B.       Whether Michalski’s Methodology is Reliable

         Plaintiffs argue that Michalski’s methodology is not reliable. 74 Plaintiffs contend that

Michalski relies on the Physicians Fee Reference and other aggregates that “compile discounts

and write-offs without conducting thorough geographic surveys to see what is actually reasonable

in this medical market for privately-owned surgery centers . . . .” 75 On the other hand, Defendants

contend that Michalski’s reliance on the Physicians Fee Reference is reliable because it is “relied

on industry wide by healthcare providers (doctors, clinics and hospitals), [and] insurance payors

. . . .” 76

         Federal courts have deemed an expert opinion’s reliance on the Physicians Fee Reference

as sufficiently reliable under the Federal Rules of Evidence. 77 Here, Michalski used the 75th


              71
                   Id.

              72
                   Id.

              73
                   See, e.g., Thomas, 2019 WL 8888169 at *12.

              74
                   Rec. Doc. 81-1 at 11.

              75
                   Id.

              76
                   Rec. Doc. 101 at 8–9.

              77
                See e.g. Thomas, 2019 WL 8888169 at *12; Incardone v. Royal Caribbean Cruises, Ltd., No. 16-20924,
              2018 WL 6520934, at *7 (S.D. Fla. Dec. 11, 2018) (Goodman, J.); Lee v. Fischer, No. 08-16, 2009 WL
              10678390, at *3 (S.D. Ga. July 10, 2009) (Wood, J.).


                                                                11
     Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 12 of 17




percentile of the Physicians Fee Reference—and more than 20 other sources—to establish the

national customary fees for medical bills. 78 She used a geographic modifier to arrive at the local

value for these services in the New Orleans area. 79 She then compared Plaintiffs’ medical bills to

the local value in the New Orleans area. 80 Her methodology was peer-reviewed by Gerard

Anderson, Ph.D.—a “faculty member at John Hopkins University and a Professor of Health

Policy and Management.” 81 He attested that Michalski’s methodology reliably analyzed the

reasonable market value of medical services. 82 Michalski’s methodology easily passes the

“flexible” reliability test under Federal Rule of Evidence 702. 83

      Lastly, to the extent that Plaintiffs argue that the Physicians Fee Reference is not a reliable

source, “questions relating to the bases and sources of an expert’s opinion affect the weight to be

assigned that opinion rather than its admissibility and should be left for the jury’s

consideration.” 84 It is “the role of the adversarial system, not the court, to highlight weak

evidence.” 85

C.    Whether Michalski’s Methodology Will Assist the Trier of Fact

      Plaintiffs argue that Michalski’s testimony—concerning whether Plaintiffs’ medical bills




       78
            Rec. Doc. 106-1 at 2–6.

       79
            Id.

       80
            Id.; see also Rec. Doc. 101-1; Rec. Doc. 101-2; Rec. Doc. 101-3.

       81
            Rec. Doc. 101-6 at 2.

       82
            Id.

       83
            Seatrax, 200 F.3d at 372.

       84
            United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996).

       85
            Primrose Operating Co. v. Nat’l Am. Ins. Co., 382 F.3d 546, 563 (5th Cir. 2004).


                                                        12
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 13 of 17




are reasonable—is irrelevant for the trier of fact. 86 Plaintiffs state that “in the absence of bad faith,

it is error for the trier of fact to fail to award the full amount of medical expenses that are proven

by a preponderance of the evidence.” 87 Plaintiffs contend that Michalski has no basis for giving

opinions on the reasonable value of medical bills unless she is opining that such medical bills

were incurred in bad faith. 88 In opposition, Defendants contend that Plaintiffs may recover

“reasonable and customary” medical expenses under Louisiana law. 89 Defendants admit that they

seek to use Michalski’s testimony to contest the reasonableness of Plaintiffs’ medical bills. 90

      Louisiana courts have clearly stated that a trier of fact commits reversible error when (1) it

finds that a defendant’s negligence caused a plaintiff’s injury and medical expenses but (2) does

not award the plaintiff the full value of their medical expenses. 91 Indeed, in Gunn v. Robertson,

the Louisiana Fifth Circuit Court of Appeal clearly stated that a “tortfeasor is required to pay for

medical treatment of his victim, even over treatment or unnecessary treatment, unless such

treatment was incurred by the victim in bad faith.” 92 The court in Gunn also stated that a “trier of

fact is in error for failing to award the full amount of medical expenses” when proved by a

preponderance of the evidence. 93


        86
             Rec. Doc. 81-1 at 3.

        87
             Id. at 4 (quoting Antippas, 265 So. 3d at 1218).

        88
             Id.

        89
             Id.

        90
             Id.

        91
           See, e.g., Gunn v. Robertson, 801 So. 2d 555, 564 (La. App. 5 Cir. 2001); Yee v. Imperial Fire & Cas.
        Ins. Co., 25 So. 3d 872, 877 (La. App. 2 Cir. 2009); Revel v. Snow, 664 So. 2d 655, 661 (La. App. 3 Cir.
        1995).

        92
             Gunn, 801 So. 2d at 564.

        93
             Id.


                                                           13
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 14 of 17




      Recently, in Thomas v. Chambers, another judge in the Eastern District of Louisiana

addressed a similar situation. 94 In that case, the defendants attempted to introduce a medical bill

auditor’s expert testimony to assist the jury in determining whether plaintiffs’ medical bills were

reasonable. 95 The court held that the medical bill auditor’s expert testimony—concerning whether

the plaintiffs’ medical bills were reasonable—was not admissible if “used solely to suggest to the

jury that plaintiffs’ award of past medical expenses should be reduced because the charges are

unreasonably high for the treatment plaintiffs received.” 96 The court elaborated: “If the jury were

to find that plaintiffs’ injuries and medical expenses were caused by [the defendant’s] negligence,

and that plaintiffs did not incur their treatment in bad faith, the jury would be required to award

plaintiffs the full value of their past medical expenses that can be proved by a preponderance of

the evidence.” 97 Accordingly, the court held that the medical bill auditor’s expert testimony “[did]

not assist the trier of fact” if introduced to determine whether the plaintiffs’ medical bills were

reasonable. 98

      Yet the court in Thomas permitted the medical bill auditor to testify for impeachment

purposes. 99 In Thomas, one treating physician billed a plaintiff $66,750 for cervical injections,

but the medical bill auditor stated that the services were worth only $8,641.47. 100 The treating

physicians apparently sold that $66,750 medical bill to Medport at a substantially discounted


        94
             Thomas, 2019 WL 8888169 at *12.

        95
             Id. at *13.

        96
             Id.

        97
             Id. (emphasis added).

        98
             Id.

        99
             Id. at *14.

        100
              Id.


                                                 14
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 15 of 17




price. 101 The court noted that a “jury could [] infer that by overcharging plaintiffs, the physicians

were guaranteed to receive a windfall.” 102 “Even if [the] plaintiffs’ physicians offered . . . Medport

a substantial discount on these inflated [medical] bills, the physicians’ recovery would still likely

be greater than what [the medical bill auditor] states is the reasonable value for their services.” 103

This financial arrangement could be “extremely lucrative to the [treating] physicians.”104

Considering that financial incentive, the court held that the medical bill auditor’s report was

“relevant to impeach the treating physicians’ testimony because it suggests the physicians have a

substantial financial interest in plaintiffs winning their case and receiving more referrals from

[Medport].” 105 Thus, “[b]ecause the expert report was relevant to [] impeach the testifying

physicians’ credibility, it assist[ed] the trier of fact with an issue at trial and [was] admissible.”106

      Here, Michalski’s testimony cannot be used to attack the reasonableness of Plaintiffs’

medical bills—unless Defendants present evidence that Plaintiffs incurred medical expenses in

bad faith. Under Louisiana law, in the absence of bad faith, a trier of fact must award the full

amount of medical expenses if the expenses are proved by a preponderance of the evidence. 107 If

the Court allowed Michalski’s testimony to attack the reasonableness of Plaintiffs’ medical bills

without any evidence of bad faith, the Court would be inviting the jury to do something that it



        101
              See id.

        102
              Id.

        103
              Id.

        104
              Id.

        105
              Id.

        106
              Id.

        107
           See, e.g., Antippas, 265 So. 3d at 1218. This statement assumes that a defendant’s negligence caused the
        plaintiff’s injuries. The jury may find otherwise and refuse to award medical expenses.


                                                       15
      Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 16 of 17




clearly cannot do under Louisiana law.

      Yet, as in Thomas, Plaintiffs’ treating physicians may have a substantial financial incentive

to provide a favorable medical causation analysis. 108 A jury could find that by overcharging

Plaintiffs, the treating physicians will undoubtedly receive a windfall. Indeed, even if Plaintiffs’

treating physicians offered Medport a substantial discount on the medical bills, the treating

physicians’ financial recovery may still exceed Michalski’s estimate for the reasonable value of

such services. That financial arrangement could be “extremely lucrative to the [treating]

physicians.” 109

      Accordingly, because Michalski’s testimony is relevant to impeach the credibility of

Plaintiffs’ treating physicians, her testimony may assist the trier of fact with an issue at trial and

is admissible.110 Unless evidence that Plaintiffs incurred medical expenses in bad faith is

presented at trial, the Court will instruct the jury that Michalski’s testimony cannot be used to

decrease Plaintiffs’ recoverable medical expenses.

                                                 V. Conclusion

      Considering the foregoing reasons,




        108
              Rec. Doc. 101 at 15–17.

        109
              Thomas, 2019 WL 8888169 at *14.

        110
           United States v. Abel, 469 U.S. 45, 52 (1984) (“Proof of bias is almost always relevant because the jury,
        as finder of fact and weigher of credibility, has historically been entitled to assess all evidence which might
        bear on the accuracy and truth of a witness’ testimony.”).


                                                         16
     Case 2:18-cv-07465-NJB-MBN Document 223 Filed 07/02/20 Page 17 of 17




     IT IS HEREBY ORDERED that Plaintiffs Wayland Collins, Candy Kelly, and Alvin

Polk’s “Motion in Limine and Daubert Motion [to] Exclude Nancy Frasier Michalski’s Testimony

or Limit her Testimony at Trial” is DENIED. 111

       NEW ORLEANS, LOUISIANA, this _____
                                     2nd day of July, 2020.



                                                  _________________________________
                                                  NANNETTE JOLIVETTE BROWN
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




       111
             Rec. Doc. 81.


                                             17
